*854Memorandum. The order of the Appellate Division should be reversed and the order of Special Term reinstated. Upon the reargument it is not disputed that the problem presented by this appeal is the same problem considered in Matter of Crisafulli v. Lomenzo (18 N Y 2d 787 [decided Oct. 19, 1966]) which in turn rested on Matter of Carson v. Lomenzo (18 N Y 2d 263 [decided Sept. 29, 1966]). Since this proceeding is related to the same general election as Crisafulli and Carson, consistency and fairness require that petitioner be brought within the rule which applied to those cases.
Upon reargument: Order of this court dated July 7, 1966 (18 N Y 2d 612) vacated. Order of the Appellate Division (26 A D 2d 598) reversed and that of Special Term (52 Misc 2d 153) reinstated, without costs.